                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                              February 26, 2019
                           IN THE UNITED STATES DISTRICT COURT                David J. Bradley, Clerk
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION



YOLANDA NOWLIN,                               §
                                              §
                          Petitioner,         §
                                              §        CIVIL ACTION NO. H-19-0659
v.                                            §        (Criminal No. H-12-730-01)
                                              §
UNITED STATES OF AMERICA,                     §
                                              §
                          Respondent.         §



                                MEMORANDUM OPINION AND ORDER


            On March 31, 2017, petitioner, Yolanda Nowlin, filed a Motion

Under 28 U.S.C.            §   2255 to Vacate, Set Aside, or Correct Sentence By

a    Person      in       Federal   Custody   ("§   2255    Motion")   (Civil     Action

No. H-19-0659)             (Docket Entry No. 290) . 1       On August 21,    2017, the

court entered a Memorandum Opinion and Order (Docket Entry No. 299)

denying the           §   2255 Motion and entered a          Final Judgment      (Docket

Entry No. 300) dismissing Civil Action No. H-17-1024.                       On July 2,

2018,       the United States Court of Appeals for the Fifth Circuit

denied        Nowlin       a    certificate   of    appealability      (Docket      Entry

No. 309).

            On February 22, 2019, Nowlin filed a successive Motion Under

28 U.S.C.       §     2255 to Vacate,     Set Aside,       or Correct Sentence By a

Person in Federal Custody (Docket Entry No. 320).



        1
            All docket entry references are to Criminal No. H-12-730.
       The court has carefully reviewed Nowlin's motion as required

by Rule 4(b) of the Rules Governing Section 2255 Proceedings for

the United States District Courts and concludes that a response to

her motion is not required.

       28 U.S.C.    §   2255{h) states:

             A second or successive motion must be certified
       as provided in section 2244 by a panel of the
       appropriate court of appeals to contain-

                (1)  newly discovered evidence that, if proven
                and viewed in light of the evidence as a whole,
                would be sufficient to establish by clear and
                convincing   evidence    that   no   reasonable
                factfinder would have found the movant guilty
                of the offense; or

                (2)   a new rule of constitutional law, made
                retroactive to cases on collateral review by
                the   Supreme  Court,  that  was   previously
                unavailable.

       This    provision        and      28     U.S.C.     §   2244 (b) (3) (A)    act     as   a

jurisdictional      bar       to    a    district        court's        consideration      of   a

successive     habeas         petition        until      the    court      of   appeals     has

authorized the district court to consider it.                              Because Nowlin's

February 22, 2019,        §    2255 motion is successive and Nowlin has not

obtained authorization from the United States Court of Appeals for

this   court   to   consider            it,     the    motion      is    DISMISSED    WITHOUT

PREJUDICE as successive.

       The Clerk of Court is ORDERED to provide a                               copy of this

Memorandum     Opinion        and       Order     to     Yolanda    Nowlin      and   to    the

United States Attorney for the Southern District of Texas, and to

                                                -2-
file   a   copy   of   this   Memorandum   Opinion   and   Order   in   the

corresponding civil action.

       SIGNED at Houston, Texas, on this 26th day of February, 2019.




                                           UNITED STATES DISTRICT JUDGE




                                   -3-
